UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4557


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NICHOLAS JAMAL FRAZIER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:07-cr-00858-DCN-1)


Submitted:    November 6, 2008              Decided:   December 1, 2008


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary   Gordon   Baker,  Assistant         Federal   Public   Defender,
Charleston, South Carolina, for           Appellant.     Peter Thomas
Phillips, Assistant United States         Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a plea agreement, Nicholas Jamal Frazier

pled guilty to one count of possession with intent to distribute

cocaine and five grams or more of cocaine base, in violation of

21    U.S.C.     § 841(a)(1)       (2000),        and    one      count   of    using    and

carrying a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c)(1)(A)(i) (2006).                            Frazier was

sentenced to 60 months’ imprisonment for the drug conviction and

received a consecutive 60-month prison sentence for the firearm

conviction.       He now appeals.               His attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

three issues, but stating that there are no meritorious issues

for appeal.       Frazier was informed of his right to file a pro se

supplemental brief, but he has not done so.                       We affirm.

            In    the    Anders        brief,     counsel      questions       whether    the

district court complied with the requirements of Fed. R. Crim.

P. 11 in accepting Frazier’s guilty plea, but concludes that it

did.     Our review of the transcript of the plea hearing leads us

to conclude that the district court substantially complied with

the    mandates    of    Fed.     R.    Crim.     P.    11   in    accepting     Frazier’s

guilty     plea    and     that        any   omissions         did    not      affect    his

substantial rights.             Further, the transcript reveals that the

district    court       ensured    that      Frazier     entered      his      guilty    plea



                                              2
intelligently,          voluntarily,          and        knowingly,          with     a    full

understanding of the consequences of his plea.

            We    turn    next       to    Frazier’s         sentence.        For    the   drug

offense,    Frazier’s       advisory          Guidelines            range     was    initially

calculated at 57 to 71 months’ imprisonment.                                However, because

Frazier was subject to a statutory minimum term of five years’

imprisonment for this offense, see 21 U.S.C. § 841(b)(1)(B), his

Guidelines range became 60 to 71 months’ imprisonment.                               See U.S.

Sentencing Guidelines Manual § 5G1.1(b) (2007).                                The district

court sentenced Frazier to 60 months’ imprisonment for the drug

offense.         The    court    also        imposed         the    statutorily      mandated

consecutive five-year imprisonment term for the firearm offense.

See 18 U.S.C. § 924(c)(1)(A)(i).

            Counsel contends that the minimum sentences contained

in § 841 and USSG § 2D1.1 create an unconstitutional disparity

between sentences for crack cocaine and powder cocaine offenses,

in   violation     of    the     Equal       Protection            Clause.      However,     as

counsel     acknowledges,            we     have       previously         rejected    similar

constitutional challenges to the statute and Guidelines.                                    See

United States v. Fisher, 58 F.3d 96, 99-100 (4th Cir. 1995);

United States v. Jones, 18 F.3d 1145, 1151 (4th Cir. 1994);

United States v. D’Anjou, 16 F.3d 604, 613-14 (4th Cir. 1994).

            Counsel       also        argues          that     the       statutory    minimum

sentences    contained          in        § 841       should       not    survive     judicial

                                                  3
scrutiny     in    light        of     recent         amendments      to     the     Sentencing

Guidelines that lowered the offense levels for drug offenses

involving    crack     cocaine,            see    USSG     § 2D1.1(c)        (2007        &    Supp.

2008);     USSG    App.     C       Amend.       706,    711;       and    the     decision         in

Kimbrough v. United States, 128 S. Ct. 558 (2007).                                 However, as

the   Supreme      Court    recently         observed         in    Kimbrough,       after         the

Guideline    amendments,             “sentencing        courts      remain       bound        by   the

mandatory         minimum        sentences              prescribed          [by      statute].”

Kimbrough,      128   S.    Ct.       at    573.         Accordingly,        this       claim       is

without merit.

             We    review       a     criminal         sentence       for    reasonableness,

applying    an     abuse    of        discretion         standard.          Gall     v.       United

States, 128 S. Ct. 586, 594-97 (2007); United States v. Go, 517

F.3d 216, 218 (4th Cir. 2008).                        We must first determine whether

the district court committed any “significant procedural error.”

Gall, 128 S. Ct. at 597.                     We then consider the substantive

reasonableness of the sentence, and may apply a presumption of

reasonableness to a sentence within the Guidelines range.                                          Go,

517 F.3d at 218.

            Here,      the           district          court        correctly       calculated

Frazier’s     advisory          Guidelines            range    of     60    to     71     months’

imprisonment for the drug offense and sentenced Frazier to 60

months’ imprisonment, the minimum required by statute and within

the applicable Guideline range.                        Frazier’s consecutive 60-month

                                                  4
sentence for the firearm offense was also statutorily mandated.

We recently observed that a “statutorily required sentence . . .

is per se reasonable.”             United States v. Farrior, 535 F.3d 210,

224 (4th Cir. 2008).               Accordingly, we conclude that Frazier’s

sentence is reasonable.

            We have examined the entire record in this case in

accordance      with   the    requirements       of   Anders,      and     we    find   no

meritorious      issues      for    appeal.      Accordingly,        we    affirm       the

district    court’s     judgment.         This    court     requires       counsel       to

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                            If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                           Counsel’s

motion must state that a copy of the motion was served on the

client.     We dispense with oral argument because the facts and

legal    contentions      are      adequately    presented      in   the        materials

before    the   court     and      argument   would   not    aid     the    decisional

process.

                                                                                 AFFIRMED




                                          5